Citation Nr: 1741918	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-35 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to a total disability rating due to individual unemployablity based on service-connected disability has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's low back disability is attributable to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his currently diagnosed low back disability is related to his military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

I. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of degenerative arthritis of the lumbar spine, variously diagnosed as lumbar region pain; chronic lumbar pain syndrome, likely discogenic; and profound kyphosis with ankylosis at 30 degrees forward flexion. Service treatment records (STRs) indicate an in-service low back injury. However, the remaining inquiry is whether the evidence demonstrates the incurrence of degenerative arthritis of the lumbar spine in service or as a result of service. Upon review of the evidence, the Board concludes that the evidence of record is in favor of a finding that the Veteran's lumbar spine condition is related to his military service.

The Veteran was afforded a VA spine examination in April 2011. The clinician diagnosed the Veteran with degenerative arthritis of the lumbar spine. The Veteran reported that he injured his back in-service while repairing a jet engine. The Veteran's DD Form 214 indicates that the Veteran's military occupational specialty (MOS) was as a jet engine mechanic. It is the clinician's opinion that the Veteran's lumbar spine condition is not as likely as not caused by or related to his military service. According to the clinician, service treatment records (STRs) indicate that the Veteran complained of low back pain and was diagnosed with muscle pain and that the Veteran also suffered contusions from a September 1967 motor vehicle accident (MVA). However, the clinician noted that the Veteran's separation examination was normal with no mention of the Veteran's back condition. The clinician further noted that the Veteran answered "no" to the question regarding recurrent back pain on his corresponding ETS SF-89 medical history form. 

An August 2016 medical opinion, provided by the Veteran's private physician, attributed the Veteran's currently diagnosed degenerative arthritis of the lumbar spine to his military service. During the interview and physical examination, the Veteran reported chronic low back pain that has persisted since he separated from active military service. The Veteran reported that he injured his back in-service while repairing a jet engine. The physician diagnosed the Veteran with chronic lumbar pain syndrome, likely discongenic and profound kyphosis with ankylosis at 30 degrees forward. The physician opined that it is as likely as not that the Veteran's low back condition was caused by or is the result of his military service. The physician noted that STRs document the Veteran's back injury and that the Veteran historically corroborated his in-service back injury. The physician further opined that it is clear from the Veteran's history that he has experienced back pain since his in-service injury.  The physician noted that based on the Veteran's lumbar spine examination and his range of motion (ROM) of flexion to 30 degrees and a total combined ROM of 115 degrees, the Veteran should be considered for a rating of at least 20 percent for his diagnosed lumbar spine condition.

Upon review of the foregoing evidence, the Board finds that there is an approximate balance of positive and negative evidence on the material issue of nexus.  In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2016).  The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  

The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for a low back disability, diagnosed as degenerative arthritis of the lumbar spine, lumbar pain syndrome, likely discogenic, and kyphosis is warranted.


ORDER

Service connection for a low back disability, diagnosed as degenerative arthritis of the lumbar spine, lumbar pain syndrome, likely discogenic, and kyphosis is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


